Citation Nr: 0529875	
Decision Date: 11/08/05    Archive Date: 11/30/05	

DOCKET NO.  02-10 157	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUE

Whether new and material evidence has been received to reopen 
a claim of entitlement to service connection for post-
traumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Military Order of the Purple 
Heart


ATTORNEY FOR THE BOARD

Milo H. Hawley, Counsel


INTRODUCTION

The veteran had active service from July 1972 to July 1975.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an October 2000 decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Los Angeles, California.  

The issue of service connection for PTSD is addressed in the 
REMAND portion of the decision and is REMANDED to the RO via 
the Appeals Management Center (AMC), in Washington, D.C.  The 
veteran will be notified if further action is required on his 
part. 


FINDINGS OF FACT

1.  An unappealed June 1996 RO decision denied service 
connection for PTSD.  

2.  Evidence received since the June 1996 RO decision is new 
and does bear directly and substantially on the matter under 
consideration, and is so significant that it must be 
considered in order to fairly decide the claim. 


CONCLUSION OF LAW

The June 1996 RO decision denying the claim of service 
connection for PTSD is final; new and material evidence has 
been received and the claim of entitlement to service 
connection for PTSD is reopened.  38 U.S.C.A. §§ 5102, 5103, 
5103A, 5107, 5109, 7105 (West 2002); 38 C.F.R. § 3.156 
(2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

With consideration that the only decision on the merits 
herein is a grant with respect to finding that new and 
material evidence has been received to reopen the claim, the 
Board concludes that all requirements of the Veterans Claims 
Assistance Act of 2000 (VCAA) have been met.  38 U.S.C.A. 
§ 5100 et seq. (West 2002).  

The changes to 38 C.F.R. § 3.256(a) (defining new and 
material evidence), the second sentence of 38 C.F.R. 
§ 3.159(c) (application of the duty to assist in reopening a 
claim, and 38 C.F.R. § 3.159(c)(4)(iii) (medical examination 
or opinion only after new and material evidence is 
presented), are effective prospectively for claims filed on 
or after August 29, 2001.  The veteran's claim to reopen was 
filed prior to August 29, 2001.  

A June 1996 RO decision denied service connection for PTSD on 
the basis that the veteran did not have a clear diagnosis of 
PTSD and because he had not provided any specifics regarding 
claimed stressors he had reported to medical examiners.

The evidence of record at that time included service medical 
records, VA treatment records, and the report of a May 1996 
VA psychiatric examination which reflects diagnoses that 
include PTSD by history.  

Service connection may be established for disability 
resulting from personal injury suffered or disease contracted 
in line of duty, or for aggravation of a preexisting injury 
suffered or disease contracted in line of duty.  38 U.S.C.A. 
§ 1110 (West 2002); 38 C.F.R. § 3.303 (2005).  

Service connection for PTSD requires medical evidence 
diagnosing the condition in accordance with 38 C.F.R. 
§ 4.125; a link, established by medical evidence, between 
current symptoms and an inservice stressor; and credible 
supporting evidence that the claimant's inservice stressor 
occurred.  See 38 C.F.R. § 3.304(f) (2005); Cohen v. Brown, 
10 Vet. App. 128 (1997).  The diagnostic criteria, including 
those related to stressors, set forth in The American 
Psychiatric Association:  Diagnostic and Statistical Manual 
of Mental Disorders (4th ed. 1994) (DSM-IV) for mental 
disorders have been adopted by the VA.  38 C.F.R. § 4.125 
(2005).  According to the updated criteria, a diagnosis of 
PTSD requires that a person be exposed to a traumatic event 
and a response involving intense fear, helplessness or 
horror.

If a claim for service connection was previously denied, a 
veteran must submit new and material evidence in order to 
reopen his claim.  New and material evidence means evidence 
not previously submitted to agency decision makers which 
bears directly and substantially upon the specific matter 
under consideration, which is neither cumulative nor 
redundant, and which by itself, or in conjunction with 
evidence previously assembled, is so significant that it must 
be considered in order to fairly decide the merits of the 
claim.  38 C.F.R. § 3.156.

Under the test established by Elkins v. West, 12 Vet. 
App. 209 (1999) (en banc), it must first be determined 
whether the veteran has presented new and material evidence.  
In Hodge v. West, 155 F. 3d 1356, 1363 (Fed. Cir. 1998), it 
was noted that while "not every piece of new evidence is 
'material,' we are concerned, however, that some evidence may 
well contribute to a more complete picture of the 
circumstances surrounding the origin of a veteran's injury or 
disability, even where it will not eventually convince the 
Board to alter its rating decision."  

The evidence submitted subsequent to the June 1996 RO 
decision includes a VA hospital discharge summary, relating 
to a period of hospitalization in February 1999, that 
reflects diagnoses, which include PTSD, as well as VA 
treatment records indicating that the veteran was receiving 
treatment for PTSD.  The veteran has also submitted a 
statement regarding events that he deemed stressful during 
his active service, including specifying, in his substantive 
appeal, that in July 1972 bombs fell from a pallet at his 
feet.

This evidence is new and it is also material because it 
reflects a current clear diagnosis of PTSD and it may reflect 
stressors which can be verified.  It contributes to a 
possibility of a more complete picture of any circumstances 
surrounding the origin of any currently manifested PTSD.  
Consequently, since the evidence is both new and material, 
the veteran's claim for service connection for PTSD is 
reopened.  




ORDER

New and material evidence to reopen a claim of entitlement to 
service connection for PTSD has been submitted.  To this 
extent only, the appeal is granted.


REMAND

The veteran has indicated that various incidents occurred, 
which he believes constitute stressors, while he was on board 
the U.S.S. Oriskany.  He indicates that some of the incidents 
occurred during 1972, specifying that bombs fell from a 
pallet at his feet in July 1972.  

The RO directed a request to the National Archives and 
Records Administration, in June 2003, requesting copies of 
the ship's log of the U.S.S. Oriskany, or information about 
the location of these records.  A July 2003 response from the 
National Archives and Records Administration reflects that 
the request was too general to respond to.  It was indicated 
that it was not known if the records would be available.  

While it is not known if the records would be made available, 
it is clear that the request was deemed to be too general and 
a more specific request could have been made in that records 
relating to the reported bombs falling from a pallet onto the 
veteran's feet during July 1972 could have been requested.

In light of the above, the appeal is REMANDED for the 
following:

1.  Request deck logs or other records 
that could verify bombs falling from a 
pallet at the feet of the veteran in July 
1972 while he was on board the U.S.S. 
Oriskany.  

2.  If, and only if, one or more than one 
of the veteran's reported stressors is 
verified, schedule the veteran for a VA 
psychiatric examination to determine the 
existence and etiology of any currently 
manifested PTSD.  All indicated studies, 
tests, and evaluations deemed necessary 
should be performed.  In determining 
whether the veteran has PTSD due to an 
inservice stressor, the examiner is 
hereby notified that only the verified 
history detailed in any official report 
or the report by the VA may be relied 
upon.  If the examiner believes that PTSD 
is the appropriate diagnosis, the 
examiner must specifically identify which 
stressor(s) detailed in the official 
report or the VA's report are responsible 
for that conclusion, or whether the 
currently manifested PTSD is related to 
other nonservice or nonverified events 
specified in the examination report.  The 
claims file must be made available to the 
examiner for review and the examination 
report should reflect that such review is 
accomplished.  A complete rationale for 
all opinions offered should be provided. 

3.  Thereafter, readjudicate the issue on 
appeal.  If the determination remains 
unfavorable to the veteran, the veteran 
and his representative should be provided 
with a supplemental statement of the case 
and afforded the appropriate opportunity 
to respond thereto.  

Thereafter, the case should be returned to the Board for 
further appellate consideration, if otherwise in order.  The 
Board intimates no opinion as to the ultimate outcome of this 
case.  The veteran need take no action unless otherwise 
informed.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).




	                     
______________________________________________
	WARREN W. RICE, JR.
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


